--------------------------------------------------------------------------------

ASSET SALE AGREEMENT

     This asset sale agreement (“Agreement”) is entered into effective November
14, 2011 (“Effective Date”) in Carson City, Nevada by and between BOWERMAN
HOLDINGS, LLC, a California domestic limited liability company (“Seller”), and
DEL TORO SILVER CORP., a Nevada domestic corporation (“Buyer”). Seller and Buyer
are the only parties to this Agreement and are at times referred to herein
singly as a “Party” and collectively as the “Parties.”

     In consideration of the mutual covenants, agreements and promises of the
Parties, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, each intending to be legally
bound, hereby covenant and agree as follows:

1.

DEFINITIONS

     1.1 “Acquired Assets” means sixty percent (60%) of one hundred percent
(100%) of Seller’s right, title and interest in and to: the thirty one (31) KM
mining claims (California Mining Claim Numbers 281855 through 281885) and
seventeen (17) Raddlefinger mining claims (California Mining Claim Numbers
279802 through 279818) in Siskiyou County, California that are on and under
Assessor’s Parcel Numbers 860-001-509-00 and 860-001-410-000, respectively and
collectively, and all appurtenances and rights-of-way appertaining thereto
(“Claims”); any and all existing claims, deposits, prepayments, refunds, causes
of action, rights of recovery, rights of set off, and rights of recoupment
concerning the Claims; and any and all approvals, permits, licenses, orders,
registrations, certificates, variances, and similar rights obtained from
governments and governmental agencies regarding the Claims; but excluding any
and every bond posted by any third party optionee or licensee of Seller or any
of Seller’s predecessors in interest.

     1.2 “Employee Benefit Plan” means any “employee benefit plan”, as defined
in the Employee Retirement Income Security Act of 1974, as amended, and any
other material employee benefit plan, program or arrangement of any kind.

     1.3 “Environmental, Health, and Safety Requirements” means all federal,
state, local and foreign statutes, regulations, ordinances and other provisions
having the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, noise or radiation, each
as amended and as now or hereafter in effect.

     1.4 “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).

- 1 -

--------------------------------------------------------------------------------

     1.5 “Security Interest” means any mortgage, pledge, lien, encumbrance,
charge, or other security interest, other than: mechanic’s, materialmen’s, and
similar liens; liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through appropriate proceedings; purchase
money liens and liens securing rental payments under capital lease arrangements;
and other liens arising in the ordinary course of business and not incurred in
connection with the borrowing of money.

     1.6 “Tax(es)” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Internal Revenue Code of 1986, as amended), capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax or custom duty of
any kind whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not.

2.

Basic Transaction

     2.1 Sale of Assets. On and subject to this Agreement’s terms and
conditions, Buyer shall at Closing purchase and receive from Seller, and Seller
shall at Closing sell, transfer, convey, and deliver to Buyer via the quitclaim
deed attached hereto as Exhibit A (“Deed”), all of the Acquired Assets for the
consideration specified below.

     2.2 Assumption of Liabilities. Except as may be otherwise expressly
provided for herein, Buyer shall not by Closing assume or have any
responsibility for any obligation or liability of Seller.

     2.3 Consideration. Subject to this Agreement’s terms and conditions, and as
consideration for the Acquired Assets, Buyer shall at Closing pay Seller Six
Million Five Hundred Twenty Five Thousand Dollars and 00/100 ($6,525,000.00)
(“Purchase Price”) as follows:

          2.3.1 Monetary Consideration. Within thirty (30) calendar days from
the Effective Date, Buyer shall pay to Seller a Twenty Five Thousand Dollar
($25,000.00) non-refundable down payment to secure exclusivity that prevents
Seller from selling any or all of the Acquired Assets to any third party prior
to the Closing Date. An additional Four Million Five Hundred Thousand Dollars
and 00/100 ($4,500,000.00) of the Purchase Price shall be paid byand through the
execution and delivery at Closing of the promissory note attached hereto as
Exhibit B (“Note”) and the first position deed of trust attached hereto as
Exhibit C (“Deed of Trust”), which secures Buyer’s full repayment of the amount
due under the Note; and

          2.3.2 Stock Consideration. Two Million Dollars and 00/100 ($2,000,000)
of the Purchase Price shall be paid by and through the delivery at Closing of
forty million (40,000,000) shares of common stock in Buyer (priced for the
Parties’ accounting purposes at five cents (5¢) per share) (“Shares”). The
Shares shall be issued to Seller and those Seller Assignees (as defined below)
that are identified by Seller prior to Closing in the to-be-ascribed share
counts. Each of the so-named Persons, other than Trinity Alps Resources, Inc.,
are herein referred to singly as a “Seller Assignee” and collectively as “Seller
Assignees”.

- 2 -

--------------------------------------------------------------------------------

     2.4 Resale Restriction on Share. Seller acknowledges that, under applicable
law and absent registration, the Shares may not be resold by any Seller Assignee
for one year from the date that the Company files “Form 10” information with the
Securities and Exchange Commission in regards to the Acquired Assets and the
Buyer’s business and operations commencing following the Closing.

     2.5 Registration of a Portion of the Shares. Within one hundred sixty (160)
business days from Closing, Buyer shall register no less than four million
(4,000,000) of the Shares (which 4,000,000 Shares are herein referred to as the
“To-be-registered Shares”) - such that the To-be-registered Shares thereby
become unrestricted and free-trading. The Parties acknowledge that registration
of the To-be-registered Shares may or may not be permitted by the United States
Securities and Exchange Commission (“SEC”). Nevertheless, Buyer promises to good
faith exercise its best efforts to register the To-be-registered Shares within
the agreed-upon 160-day period. If for any reason Buyer fails to obtain
registration of the To-be-registered Shares, in lieu thereof Seller agrees to
accept, and Buyer agrees to immediately pay to Seller, Ten Thousand Dollars and
00/100 ($10,000.00) (“In-lieu Payment”).

     2.6 Closing. So long as all of the conditions to the obligations of both
Parties to consummate the transaction contemplated herein (“Closing”) have been
satisfied or waived (other than conditions with respect to actions the
respective Parties will undertake at Closing), Closing shall take place at the
office of Seller’s counsel, Rutledge Law Center Ltd., 320 North Carson Street,
Carson City, Nevada 89701, commencing at 9:00 a.m. local time on or about ninety
(90) calendar days from the Effective Date or such other date as the Parties may
mutually determine (“Closing Date”). So long as Buyer is not then in default
hereunder, Buyer may, in its sole discretion, extend the Closing Date for as
many as three (3) additional 90-day periods.

     2.7 Deliveries at Closing. At Closing: Seller will deliver to Buyer the
various instruments and documents required herein from Seller; Buyer will
deliver to Seller the various instruments and documents required herein from
Buyer; Buyer will execute, acknowledge (as appropriate), and deliver to Seller
the Note and Deed of Trust attached hereto as Exhibit B and Exhibit C,
respectively, as well as such other instruments of sale, transfer, conveyance,
encumbrance, security, and assignment as Seller may reasonably request; and
Buyer will deliver to Seller the Shares.

3. Site Work Commitment; Carried Interest. Within thirty six (36) months from
Closing, Buyer shall spend at least One Million Five Hundred Thousand Dollars
($1,500,000) to further explore, develop and/or operate or otherwise exploit the
Claims (“Buyer’s Work Commitment”). Buyer shall consult in advance with Seller
with regard to all expenditures under Buyer’s Work Commitment of more than Fifty
Thousand Dollars and 00/100 ($50,000.00) . None of Buyer’s Work Committment
shall be satisfied by Buyer’s delivery or registration of the Shares, or by
payment of any or all of the Note’s balance and/or the In-lieu Payment. As shall
be further detailed in the JO Agreement (as defined below), until such time as
Buyer’s Work Commitment has been fully expended, Seller’s proportionate share of
operating costs under the JO and Joint Operations Agreement (as defined below),
including maintenance, repair, servicing, supplying and insuring the Equipment &
Improvements (as defined below), shall be entirely paid by Buyer as part of
Buyer’s Work Commitment.

- 3 -

--------------------------------------------------------------------------------

4. Additional Interest Purchase Option. If and when: the Note is timely and
completely paid; the To-be-registered Shares are timely delivered to Seller and
either timely registered OR the In-lieu Payment is timely and completely made to
Seller; and Buyer’s Work Commitment is timely and completely fulfilled, Buyer
has the irrevocable and exclusive option for forty-eight (48) months from
Closing to purchase, for Three Hundred Thousand Dollars and 00/100 ($300,000.00)
per percentage point, up to an additional fifteen percent (15%) interest in the
assets of which the Acquired Assets comprise sixty percent (60%).

5.

Equipment & Improvements Use License & Buyout Option.

     5.1 License. Seller’s parent company, Trinity Alps Resources, Inc. has
caused one of its wholly owned subsidiaries to conditionally license (“License”)
to the partnership (“JO”) established by the conditional mining claims joint
operations agreement also executed by the Parties on the Effective Date (“Joint
Operations Agreement”) the use of all equipment, improvements and other items of
personal property and improvements overlying the Claims on the Effective Date
and registered with Siskiyou County as the personal property of Gold Run
Enterprises, LLC (all of which Buyer hereby acknowledges reviewing and approving
for adequacy and satisfactory operational condition) (“Equipment &
Improvements”) in return for Buyer’s payment to Seller of One Hundred Thousand
Dollars and 00/100 ($100,000.00) per year (as to the $100,000.00 due for each
such year, the “License Fee”). At Buyer’s election and sole determination, Buyer
may pay each License Fee as follows: 1) in cash; 2) in stock in Buyer at a
twenty percent (20%) discount to the closing price on either the last day such
License Fee could have been timely paid or such other date as the Parties may
hereafter agree in a signed writing; or 3) credit toward Seller’s financial
obligation to pay its pro rata interest for work performed under the Joint
Operations Agreement (such obligation not accruing, of course, until Buyer’s
Work Comittiment has been fully expended). As is detailed in the aforementioned
Joint Operations Agreement, the JO is charged with maintaining, repairing,
servicing, supplying, insuring and otherwise keeping in good condition through
due care all of the Equipment & Improvements for so long as the License remains
effective.

     5.2 Buyout. If, five (5) years from Closing, each year’s License Fee has
been paid, Buyer may for five hundred thousand dollars ($500,000) purchase all
or any part of (at Buyer’s election) the Equipment & Improvements. Additionally,
Buyer may, during said 5-year period, for nine hundred thousand dollars
($900,000) purchase all or any part of the Equipment & Improvements. Such
$500,000 or $900,000 payment may be made in any manner Buyer may have
permissibly paid the License Fee.

6. Representations and Warranties of Seller. Seller represents and warrants to
Buyer that the statements contained in this Section 6 are correct and complete
on the Effective Date and will be correct and complete on the Closing Date (as
though made then and as if the Closing Date were substituted for the Effective
Date throughout this Section 6).

- 4 -

--------------------------------------------------------------------------------

     6.1 Organization of Seller. The Acquired Assets are owned by Seller as a
California domestic limited liability company in good standing.

     6.2 Authorization of Transaction. Seller has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of Seller,
enforceable against Seller in accordance with its terms and conditions.

     6.3 Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transaction contemplated herein, will:
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Seller is subject, or any provision of
Seller’s organizational documents; conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Seller is a party or by which it is bound or to which any of its assets
are subject; or result in the imposition of any Security Interest upon any of
its assets.

     6.4 Brokers’ Fees. Seller has no liability or obligation to pay any fee or
commission to any broker, finder, or agent with respect to the transaction
contemplated herein and for which Buyer could become liable or obligated.

     6.5 Title to Assets. Seller has good and marketable title to all of the
Acquired Assets, free and clear of any Security Interest or restriction on
transfer not disclosed to Buyer prior to Closing and/or herein.

     6.6 Buyer’s Due Diligence. Buyer shall conduct all due diligence that it
deems necessary and appropriate, and shall not proceed to Closing unless
entirely satisfied with the results of said due diligence review. Accordingly,
in no event shall Seller be liable to Buyer for failing to disclose any fact,
circumstance or surrounding, whether existing or prospective, with regard to the
Acquired Assets.

     6.7 Legal Compliance. Except as shall be expressly disclosed to Buyer prior
to Closing, Seller has complied with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder) of federal, state, local, and foreign governments (and all
agencies thereof), and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand, or notice is currently pending against Seller
alleging any failure by Seller to so comply.

     6.8 Powers of Attorney. There are no outstanding powers of attorney that
concern the Acquired Assets.

     6.9 Litigation. Except as has been expressly disclosed to Buyer prior to
Closing, and except as may be satisfied with proceeds received by Seller from
Closing, neither Seller nor the

- 5 -

--------------------------------------------------------------------------------

Acquired Assets is subject to any outstanding injunction, judgment, order,
decree, ruling, or charge, nor is a party (or is threatened to be made a party)
to any action, suit, proceeding, hearing, or investigation of, in, or before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction, or before any arbitrator.

     6.10 Guaranties. Except as may be disclosed to Buyer prior to Closing,
Seller is not a guarantor or otherwise liable for any liability or obligation
(including indebtedness) of any other Person.

     6.11 Environmental, Health, and Safety Matters. Seller is in compliance
with all applicable Environmental, Health, and Safety Requirements. Except to
the extent otherwise disclosed to Buyer prior to Closing, no facts, events or
conditions relating to the operations of Seller will prevent, hinder or limit
continued compliance with Environmental, Health, and Safety Requirements, give
rise to any investigatory, remedial or corrective obligations pursuant to
Environmental, Health, and Safety Requirements, or bring about any other
liability pursuant to Environmental, Health, and Safety Requirements.

     6.12 Disclosure. The representations and warranties contained in this
Section 6 do not contain any intentionally untrue statement of a material fact
or omit to state any material fact necessary in order to make such statements
and information not misleading.

     6.13 Investment. Seller understands that, other than the To-be-registered
Shares, the Buyer does not intend to register the Shares under the Securities
Act of 1933, as amended, or under any state securities law, and the Shares are
therefore being offered and sold in reliance upon federal and state exemptions
for transactions not involving any public offering; and that the Seller
Assignees are acquiring the Shares solely for their own respective accounts for
investment purposes (and not with a view to the distribution thereof to any
Person); is an accredited investor with knowledge and experience in business and
financial matters; has received certain information concerning Buyer and has had
the opportunity to obtain sundry additional information as Seller and the Seller
Assignees, collectively, deem necessary to evaluate the merits and the risks
inherent in holding the Shares; and that each of the Seller Assignees is able to
bear the economic risk and lack of liquidity inherent in holding the Shares.

7. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that the statements contained in this Section 7 are correct and complete
as of the Effective Date and will be correct and complete as of the Closing Date
(as though made then and as if the Closing Date were substituted for the
Effective Date throughout this Section 7).

     7.1 Organization of Buyer. Buyer is a Nevada domestic corporation.

     7.2 Authorization of Transaction. Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable in accordance
with its terms and conditions.

- 6 -

--------------------------------------------------------------------------------

     7.3 Non-contravention. Neither the execution nor the delivery of this
Agreement, nor the consummation of the transactions contemplated herein, will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject, or conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which Buyer is a party or by which Buyer is bound or to
which any of its assets is subject. Buyer must give any and every required
notice hereof to, make any and every required filing with, and/or otherwise
obtain the authorization, consent, or approval of any and every required
governmental agency and/or department promptly after Closing.

     7.4 Brokers’ Fees. Buyer has no liability or obligation to pay any fee or
commission to any broker, finder, or agent with respect to the transaction
contemplated herein and for which Seller could become liable or obligated.

8. PRE-CLOSING COVENANTS. The Parties agree as follows with respect to the
period between the Effective Date and Closing.

     8.1 General. Each of the Parties will use its best efforts to take any and
all action and to do all things necessary, proper, or advisable to consummate
and make effective the transactions contemplated herein.

     8.2 Notices and Consents. Seller will give any and every notice required by
any third party, and Seller will use Seller’s best efforts to obtain every third
party consent that Buyer reasonably may request.

     8.3 Full Access. Seller will permit representatives of Buyer to have full
access at all reasonable times, and in a manner so as not to interfere with the
normal business operations of Seller, to all premises, properties, personnel,
books, records (including Tax records), contracts, and documents of or
pertaining to Seller.

     8.4 Notice of Developments. Each Party will give prompt written notice to
the other Party of any material adverse development causing a breach of any of
its own representations and warranties herein. No disclosure by any Party
pursuant to this Section 8.4, however, shall be deemed to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.

9.

CONDITIONS TO OBLIGATION TO CLOSE

     9.1 Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the transactions to be performed by it in connection with Closing is
subject to satisfaction of the following conditions:

          9.1.1 Seller’s representations and warranties herein are true and
correct in all material respects at and as of Closing Date;

- 7 -

--------------------------------------------------------------------------------

          9.1.2 through Closing, Seller shall have performed and complied with
all of its covenants hereunder in all material respects;

          9.1.3 no action, suit, or proceeding shall be pending against Buyer
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement,
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of Buyer to own and
operate the Acquired Assets, or (D) affect adversely the right of Seller to own
the Acquired Assets (and no such injunction, judgment, order, decree, ruling, or
charge shall be in effect);

          9.1.4 after Closing, Buyer shall promptly seek to obtain all other
authorizations, consents, and approvals of the governments and governmental
agencies referred to herein;

          9.1.5 any audit of Seller that is required by the SEC shall have been
completed and and approved by Buyer in its sole but reasonable discretion;

          9.1.6 Buyer’s sole and arbitrary review and approval of all
information and records of Seller, whether or not related to the Claims, that
Buyer deems appropriate for due diligence review; and

          9.1.7 all actions to be taken by Seller in connection with
consummation of the transactions contemplated herein, and all certificates,
opinions, instruments, and other documents required to effect such transactions,
will be reasonably satisfactory in form and substance to Buyer.

Buyer may waive any condition specified in this Section 9.1 if it executes a
writing so stating at or prior to Closing.

     9.2 Conditions to Obligation of Seller. The obligation of Seller to
consummate the transactions to be performed by it in connection with Closing is
subject to satisfaction of the following conditions:

          9.2.1 Buyer’s representations and warranties set forth herein shall be
true and correct in all material respects at and as of Closing Date;

          9.2.2 through Closing, Buyer shall have performed and complied with
all of its covenants hereunder in all material respects;

          9.2.3 no action, suit, or proceeding against Seller shall be pending
or threatened before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be

- 8 -

--------------------------------------------------------------------------------

in effect);

          9.2.4 after Closing, Seller shall promptly seek to obtain all other
necessary authorizations, consents, and approvals of governments and
governmental agencies referred to herein;

          9.2.5 all actions to be taken by Buyer in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Seller.

Seller may waive any condition specified in this Section 9.2 if it executes a
writing so stating at or prior to Closing.

10.

TERMINATION

     10.1 Termination of Agreement. This Agreement may be terminated as provided
below:

          10.1.1 Buyer and Seller may terminate this Agreement by mutual written
consent at any time prior to Closing;

          10.1.2 Buyer may terminate this Agreement by giving written notice to
Seller on or before the thirtieth (30th) calendar day following the Effective
Date if Buyer is not entirely satisfied with the results of its continuing
business, legal, and accounting due diligence regarding Seller;

          10.1.3 Buyer may terminate this Agreement by giving written notice to
Seller at any time prior to Closing if Seller has breached any material
representation, warranty, or covenant contained in this Agreement, Buyer has
notified Seller of the breach, and the breach has continued without cure for a
period of ten (10) days after the notice of breach, or Closing fails to timely
occur by reason of the failure of any condition precedent under Section 9.1
hereof (unless the failure results primarily from Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and

          10.1.4 Seller may terminate this Agreement by giving written notice to
Buyer at any time prior to Closing if Buyer has breached any material
representation, warranty, or covenant contained in this Agreement, Seller has
notified Buyer of the breach, and the breach has continued without cure for a
period of ten (10) calendar days after the notice of breach, or if Closing fails
to timely occur by reason of the failure of any condition precedent under
Section 9.2 hereof (unless the failure results primarily from Seller itself
breaching any representation, warranty, or covenant contained in this
Agreement).

     10.2 Effect of Termination. If either Party terminates this Agreement
pursuant to Section 10.1 above, all rights and obligations of the Parties
hereunder shall terminate without any liability of either Party to the other
Party (except for any liability of a Party then in breach).

- 9 -

--------------------------------------------------------------------------------


11.

INDEMNIFICATION

     11.1 Indemnification Provisions for Benefit of Buyer. If Seller breaches
any of its representations, warranties, and covenants contained in this
Agreement and/or any third-party claim is made against Buyer that arises from
any act or omission relating to Seller’s operation of the Acquired Assets, then
Seller shall indemnify Buyer, its respective directors, officers, shareholders,
agents, attorneys and employees (each, a “Buyer Indemnified Party”) from and
against any claim, liability, obligation, loss, damage, assessment, judgment,
cost or expense (including, reasonable attorneys’ fees and costs and expenses
reasonably incurred in investigating, preparing, defending against or
prosecuting any litigation or claim), action, suit, proceeding or demand, of any
kind or character (“Adverse Consequences”) a Buyer Indemnified Party shall
suffer through and after the date of the claim for indemnification caused by
such breach or act or omission.

     11.2 Indemnification Provisions for Benefit of Seller

          11.2.1 If Buyer breaches any of its representations, warranties, and
covenants contained in this Agreement and/or any third party claim is made
against Seller that arises from any act or omission relating to Buyer’s
operation of the Acquired Assets after Closing, including any trademark
infringement claims, then Buyer agrees to indemnify Seller, its directors,
officers, shareholders, agents, attorneys and employees (each, a “Seller
Indemnified Party”) from and against the entirety of any Adverse Consequences a
Seller Indemnified Party shall suffer through and after the date of the claim
for indemnification caused by such breach or act or omission.

          11.2.2 Additionally, Buyer shall indemnify each Seller Indemnified
Party from and against the entirety of any Adverse Consequences that such Seller
Indemnified Party suffers as a result of Buyer’s operation of any Acquired Asset
after Closing.

     11.3 Matters Involving Third Parties

          11.3.1 If any third party notifies either Party (“Indemnified Party”)
with respect to any matter (“Third Party Claim”) which may give rise to a claim
for indemnification against any other Party (“Indemnifying Party”) under this
Section 11, then the Indemnified Party shall promptly (and in any event within
seven (7) business days after receiving notice of the Third Party Claim) notify
the Indemnifying Party thereof in writing.

          11.3.2 The Indemnifying Party will have the right at any time to
assume and thereafter conduct the defense of the Third Party Claim with counsel
of its choice reasonably satisfactory to the Indemnified Party; provided,
however, that the Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld) unless the judgment or proposed settlement involves only
the payment of money damages without any admission of liability and does not
impose an injunction or other equitable relief upon the Indemnified Party.

          11.3.3 Unless and until an Indemnifying Party assumes the defense of
the Third Party

- 10 -

--------------------------------------------------------------------------------

Claim as provided for in Section 11.3.2 above, the Indemnified Party may defend
against the Third Party Claim in any manner it deems reasonably appropriate.

          11.3.4 In no event will the Indemnified Party consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld).

12.

MISCELLANEOUS

     12.1 Survival of Representations and Warranties. All of the representations
and warranties of the Parties contained herein shall survive Closing as and to
the extent such representations and warranties may reasonably be construed to
survive Closing.

     12.2 Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to Closing without the other Party’s prior approval;
provided, however, that either Party may make any public disclosure it believes
in good faith is required by applicable law (in which case the disclosing Party
will inform the other Party prior to making the disclosure).

     12.3 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

     12.4 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the Parties’ entire agreement and supersedes any prior
understandings, agreements or representations by or between the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof.

     12.5 Succession and Assignment. This Agreement binds and inures to the
benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign this Agreement or any of its rights,
interests, or obligations hereunder without the other Party’s prior written
approval; provided, however, that Buyer may (i) assign any or all of its rights
and interests hereunder to one or more of its affiliates and (ii) designate one
or more of its affiliates to perform its obligations hereunder (in any or all of
which cases Buyer nonetheless shall remain responsible for the performance of
all of its obligations hereunder).

     12.6 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

     12.7 Headings. The section headings contained herein are inserted for
convenience only and do not affect in any way the meaning or interpretation of
this Agreement.

     12.8 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be

- 11 -

--------------------------------------------------------------------------------

deemed duly given if (and then two business days after) it is sent by certified
mail, return receipt requested, postage prepaid, and addressed to the intended
recipient as set forth below:

  If to Seller:                Patrick A. Fagen, President            Trinity
Alps Resources, Inc., Manager            Bowerman Holdings, LLC            Post
Office Box 16187            South Lake Tahoe, CA 96151       If to Buyer:      
         Greg Painter, President            Del Toro Silver Corp.          
 2436 Jacks Valley Road            P.O. Box 37            Genoa, Nevada 89411

     Either Party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, facsimile, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
Party may change the address to which notices, requests, demands and other
communications hereunder are to be delivered by giving the other Party notice in
the manner herein set forth.

     12.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.

     12.10 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Seller. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

     12.11 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

     12.12 Expenses. Each of Buyer and Seller will bear its own costs and
expenses (including

- 12 -

--------------------------------------------------------------------------------

legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.

     12.13 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean “including but not limited to.” Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be deemed adequate to disclose an exception to
a representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself). The Parties
intend that each representation, warranty, and covenant contained herein shall
have independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.

     12.14 Incorporation of Exhibits and Schedules. The exhibits and schedules
identified in this Agreement are incorporated herein by reference and are hereby
made a part hereof.

     12.15 Specific Performance. Each of the Parties acknowledge that the other
Party would be damaged irreparably if any of this Agreement’s provisions are not
performed in accordance with its specific terms or otherwise are breached.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent breach of this Agreement’s provisions
and to enforce specifically this Agreement and the terms and provisions hereof
in any action instituted in a court of the United States or any state thereof
having jurisdiction over the Parties and the matter, in addition to any other
remedy to which it may be entitled, at law or in equity.

     12.16 Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of the state court sitting in Carson City, Nevada in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in
such court. Each Party also agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court. Each of the Parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety, or other security that might
be required of any other Party with respect thereto. Any Party may serve the
other Party by sending or delivering a copy of the process to the Party to be
served at the applicable address set forth in Section 12.8 above. Each Party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or in equity.

     12.17 Bulk Transfer Laws. Buyer acknowledges that Seller will not comply
with the

- 13 -

--------------------------------------------------------------------------------

provisions of any bulk transfer laws of any jurisdiction in connection with the
transactions contemplated herein.

     12.18 INDEPENDENT INVESTIGATION. THIS AGREEMENT HAS BEEN PREPARED BY
COUNSEL TO SELLER SOLELY FOR SELLER’S BENEFIT. WHILE BUYER CONTEMPLATES
RETAINING THAT SAME LAW FIRM (NAMELY,RUTLEDGE LAW CENTER LTD.)TO PROVIDE LEGAL
COUNSEL TO BUYER POST-CLOSING, BUYER HEREBY ACKNOWLEDGES THAT SAID FIRM IS NOT
REPRESENTING BUYER WITH REGARD TO THE TRANSACTION MEMORIALIZED HEREIN. FOR THE
AVOIDANCE OF DOUBT, BUYER HEREBY EXPRESSLY WAIVES AND CONSENTS TO ANY CONFLICT
THAT MIGHT EXIST BY VIRTUE OF RUTLEDGE LAW CENTER LTD.’S SOLE REPRESENTATION OF
SELLER WITH REGARD TO THE UNDERLYING TRANSACTION. WITH THE FOREGOING IN MIND,
EACH PARTY HAS: INDEPENDENTLY EVALUATED THE DESIRABILITY OF ENTERING INTO THIS
AGREEMENT AND IS NOT RELYING ON ANY REPRESENTATION, GUARANTEE OR STATEMENT NOT
SET FORTH HEREIN; AND HAS BEEN AFFORDED THE OPPORTUNITY TO SEEK LEGAL COUNSEL
WITH REGARD TO ITS RIGHTS AND OBLIGATIONS AND HAS CONSULTED OR REFUSED SUCH
COUNSEL, AND ACCORDINGLY NEGOTIATED THIS AGREEMENT.

     12.19 Execution. The Parties have each executed this Agreement by duly
authorized representative and each acknowledges that it understands and agrees
to be bound by it.

DEL TORO SILVER CORP.   BOWERMAN HOLDINGS, LLC A Nevada Domestic Corporation   A
California Domestic Limited Liability Company             /s/Gregory Painter  
/s/Patrick A. Fagen By: Gregory Painter, President   By: Trinity Alps Resources,
Inc.     Its: Manager            By: Patrick A. Fagen            Its: President


ACKNOWLEDGED AND ACCEPTED:       TRINITY ALPS RESOURCES, INC.       /s/Patrick
A. Fagen   By: Patrick A. Fagen   Its: President  

- 14 -

--------------------------------------------------------------------------------

Exhibit A

--------------------------------------------------------------------------------

APNs: 860-001-509-00 and 860-001-410-000

WHEN RECORDED MAIL TO and
MAIL PROPERTY TAX STATEMENTS TO:

Del Toro Silver Corp.
P.O. Box 37
Genoa, Nevada 89411
Attention: Greg Painter, President

The undersigned hereby affirms that this document submitted
for recording does not contain the social security number of
any person or persons.

Documentary Transfer Tax is: $_____________
[X] Computed at full value of property

I declare under penalty of perjury under the laws of the state
of California that the foregoing is true and correct.

Signature: _____________________________________
Printed Name: __________________________________
Date and Place:_________________________________

    QUITCLAIM DEED

     For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, BOWERMAN HOLDINGS, LLC, a California domestic limited liability
company, with a mailing address of Post Office Box 16187, South Lake Tahoe,
California 96151, does hereby remise, release and forever quitclaim to DEL TORO
SILVER CORP., a Nevada domestic corporation, an undivided sixty percent (60%)
interest in, of and to one hundred percent (100%) of its right, title and
interest in and to that real property situated in the County of Siskiyou, State
of California, bounded and described as follows:

See Attached Schedule “A”

together with all and singular tenements, hereditaments and appurtenances
thereunto belonging or in anywise appertaining.

WITNESS my hand this ______day of _________________, 2011.

  Bowerman Holdings, LLC,   a California Domestic Limited Liability Company    
    By:     Name: Patrick A. Fagen     President of its Manager, Trinity Alps
Resources, Inc.


STATE OF _______________________________ )   )ss. COUNTY OF ___________________
- _________ )

     This instrument was acknowledged before me on ____________________, 2011 by
Patrick A. Fagen, President of Trinity Alps Resources, Inc., Manager of Bowerman
Holdings, LLC.

      Signature of Notarial Officer


--------------------------------------------------------------------------------

SCHEDULE “A”

--------------------------------------------------------------------------------

Exhibit B

--------------------------------------------------------------------------------

SECURED
PROMISSORY NOTE

$4,500,000.00

Carson City, Nevada
_____________________, 201___ (“Effective Date”)

     FOR VALUE RECEIVED, the undersigned Maker hereby promises to pay to
Bowerman Holdings, LLC or its order (as applicable, “Holder”) the principal sum
of FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS AND 00/100 ($4,500,000.00) with
interest accruing from the Effective Date on the unpaid principal and interest
at the rate of ten percent interest (10%) per annum, compounded monthly, as
follows: principal and interest shall be due and payable in full thirty six (36)
months from the Effective Date by way of a balloon payment equal to the amount
of the entire balance then-due hereunder.

     Maker may prepay all or any part of the sum due hereunder at any time
without penalty. If Maker contracts to sell the real property against which the
deed of trust securing this note is filed of record, then the entire amount
then-due hereunder shall become automatically due and payable to Holder from the
closing proceeds of any such sale (and any and every lender and/or escrow agent
and officer associated therewith is hereby irrevocably instructed to pay Holder
all of such funds directly from those proceeds).

     A delinquent payment hereunder shall result in a late fee equal to ten
percent (10%) of the delinquent payment’s amount. Acceptance of a delinquent
partial payment does not waive Holder’s right to insist upon immediate payment
in full and timely, complete payment in the future. If Maker is more than thirty
(30) calendar days delinquent on any payment due hereunder, or violates any of
the promises or covenants contained in the deed of trust securing this note; or
if Maker executes a general assignment for the benefit of creditors, or a
bankruptcy proceeding is commenced by or against Maker; or if a receiver is
appointed for Maker or any of Maker’s property, such acts constitute a default
hereunder, and the: per annum interest rate delineated above shall automatically
and immediately increase to fifteen percent (15%) per annum, compounded monthly;
and the entire balance then unpaid shall, as a result of said default,
immediately become due and payable at the Holder’s sole option and without
notice or demand.

     Maker promises to pay all of Holder’s costs, expenses and attorneys’ fees
if Holder seeks legal counsel or institutes a suit or legal or equitable action
to collect money due under this note, with the aggregate amount thereof to be
included in any judgment obtained on this note.

     Maker waives presentment for payment, demand, notice, protest and notice of
protest, diligence and nonpayment hereof, and any and all defenses.

     This note is secured by a Deed of Trust of even date herewith naming
Trinity Alps Resources, Inc. as Trustee.

  ______________________________________(“Maker”)   Del Toro Silver Corp.   By:
Greg Painter   Its: President

DO NOT LOSE OR DESTROY THIS NOTE: When paid, this note and the original Deed of
Trust securing same must be surrendered to the Trustee for cancellation before
reconveyance will be made.

--------------------------------------------------------------------------------

Exhibit C

First Position Deed of Trust

--------------------------------------------------------------------------------


APNs: 860-001-509-00 and 860-001-410-000       RECORDING REQUESTED BY:          
           Rutledge Law Center Ltd.       When recorded, mail to:              
       Patrick A. Fagen, President                      Trinity Alps Resources,
Inc., Manager                      BOWERMAN HOLDINGS, LLC                    
 Post Office Box 16187                      South Lake Tahoe, CA 96151       The
undersigned hereby affirms that this document   submitted for recording does not
contain the social   security number of any person or persons.       Documentary
Transfer Tax is: $____________   [X] Computed at full value of property       I
declare under penalty of perjury under the laws of the   state of California
that the foregoing is true and correct.           Signature:
_____________________________________   Printed Name:
__________________________________   Date and Place:
_________________________________ (space above for recorder’s use only)

 FIRST DEED OF TRUST
WITH ASSIGNMENT OF RENTS

This deed of trust and the Schedule A attached hereto and hereby incorporated
herein by this reference (collectively, this “Deed of Trust”) is made and
entered into on _______________ _____ , 201__ by DEL TORO SILVER CORP., a Nevada
domestic corporation whose address is 2436 Jacks Valley Road, Genoa, Nevada
89411 (“Trustor”), for the benefit of BOWERMAN HOLDINGS, LLC, a California
domestic limited liability company whose address is set forth above
(“Beneficiary”), with TRINITY ALPS RESOURCES, INC., a Nevada domestic
corporation, whose address is Post Office Box 16187, South Lake Tahoe,
California 96151, hereby appointed as trustee (“Trustee”).

Trustor hereby irrevocably grants, transfers and assigns to Trustee in trust,
with power of sale, all of Trustor’s interest in and to that property situated
in the Siskiyou County, California that is referenced by Assessor's Parcel
Numbers 860-001-509-00 and 860-001-410-000, and more specifically described in
Schedule A, together with any and all improvements thereon (the “Property”).

     TOGETHER WITH all tenements, hereditaments, appurtenances and rights-of-way
thereunto belonging or appertaining, including water, mineral, timber and crop
rights, and the reversion(s), remainder(s), rent(s), issue(s) and profit(s)
thereof and therefrom; reserving, however, the right to collect and use same as
long as there is no existing default hereunder (as defined in the Note), and, in
the event of such a default, Trustor does hereby authorize Beneficiary to
perpetually collect and recover same in the name of Trustor or its

Trustor’s Initials: ________ 1


--------------------------------------------------------------------------------

successor-in-interest through any lawful means.

     FOR THE PURPOSE OF SECURING: (1) payment of the indebtedness evidenced by
the promissory note of even date herewith in the principal sum of FOUR MILLION
FIVE HUNDRED THOUSAND DOLLARS AND 00/100 ($4,500,000.00) payable to Beneficiary
or its order (“Note”); (2) payment and discharge of all debt secured by a deed
of trust against the Property and now of record with Siskiyou County (“Senior
Secured Debt”), of which Trustor hereby represents, warrants, covenants and
promises there is none; (3) additional sums and advances hereafter made by and
between Beneficiary or its assignee to or for the benefit of Trustor or its
successor in ownership of the Property, if any; and (4) performance of each of
Trustor’s commitments contained herein or incorporated herein by reference
(including, but not limited to, the full and timely expenditure of Buyer’s Work
Commitment), Trustor expressly makes, adopts and covenants to each provision
herein.

1. This Deed of Trust is, at the time of execution, subject and subordinate to
only Senior Secured Debt (which, to reiterate, Trustor herein represents,
warrants, covenants and promises there is none). Trustor hereby promises and
covenants to never default under any note establishing Senior Secured Debt.
Should Trustor default in payment of any installment required by the holder of
any Senior Secured Debt, or any other payment obligation detailed herein, such
failure shall also constitute a default hereunder. Thereafter, Trustee may make
the required third party payment(s), including late charges, penalties and/or
advances, with any and all such payments added to the balance then due under the
Note secured hereby. However, no such payments by Trustee shall constitute a
waiver of Trustor’s default hereunder or the resulting, automatic increase in
per annum interest due under the note secured hereby.

2. Trustor shall: properly care for and keep the Property in good condition and
repair; not remove or demolish any building thereon; complete in a good and
workmanlike manner any building which may be constructed thereon; pay when due
all property taxes, other assessments related to the Property, and claims for
labor performed and materials furnished therefor; comply with all laws,
ordinances and regulations relating to any alterations or improvements made
thereon; not commit or permit any waste thereof; and not commit, suffer or
permit any act to be done in or upon the Property that violates any law,
covenant, condition or restriction affecting the Property.

3. Trustor covenants to keep all buildings that may now or at any time hereafter
be on the Property insured against loss by fire and other casualty with a
company or companies authorized to issue such insurance in California. Said
insurance shall be at least in the sum of all obligations under this Deed of
Trust and any Senior Secured Debt, or the maximum full insurable value of such
buildings, whichever is less. The policies of said insurance shall name
Beneficiary as primary loss payee and shall be delivered to Beneficiary as
further security, and, in default thereof, Trustor shall be in default
hereunder. Trustee or Beneficiary may thereafter procure such insurance and/or
make such repairs, and expend for either of such purposes such sums as
Beneficiary deems necessary. The amount collected by Beneficiary under any fire
or other insurance policy may be applied by Beneficiary to any monetary loss
suffered by Beneficiary as a result of the breach by Trustor of a provision
hereof or of the Note, or, at the Beneficiary’s option, all or a portion of the
amount so collected may be released to Trustor. Such application or release
shall not cure or waive any default or notice of default hereunder or invalidate
any act done pursuant to such notice, including the automatic and immediate
increase in per annum interest due under the Note.

4. Trustor promises and covenants that if a suit or action is commenced or is
pending that affects the Property, or any part thereof, or the title thereto, or
if any adverse claim for or against the Property, or any part thereof, is made
or asserted, Trustor will appear in and defend such matter purporting to affect
the security and will pay all costs thereof and all damages arising therefrom.
At Trustor’s expense, Beneficiary and/or Trustee may also participate in such
suit or action if either so chooses.

Trustor’s Initials: _________ 2


--------------------------------------------------------------------------------

5. Any award of damages in connection with any condemnation for public use of,
or injury to the Property, or any part thereof, is hereby assigned and shall be
paid to Beneficiary to maximum extent available and as necessary to fully repay
the debt secured hereby.

6. If Trustor defaults in any payment to Beneficiary secured hereunder,
contracts to sell, convey or alienate the Property, agrees to refinance senior
debt secured in whole or in part by said property, or is otherwise divested of
any title interest therein, Beneficiary may, in its sole and absolute
discretion, declare all sums secured hereby immediately due and payable by
delivering to Trustee a written declaration of default and demand for sale.
Trustee shall cause same to be promptly filed of record and, after lapse without
cure of period provided for under California law, Trustee shall give notice as
required by law and shall sell the Property for cash to the highest bidder,
payable immediately upon sale, at such time and in such place within the state
of California as the Trustee, in his sole discretion, deems best, by trustee’s
deed (but without any covenant or warranty). Any person or entity, including
Trustor, Trustee and Beneficiary, may purchase the Property at such sale.

     While expressly not required of Trustee with regard to any third-party
action or initiated sale concerning the Property, Trustor hereby requests that a
copy of any “Notice of Default” and any “Notice of Sale” hereunder be mailed to
Trustor at the address set forth above at the onset, and promises and covenants
to pay any deficiency arising from such sale after application of the sales
proceeds as provided for herein. Further, Trustor promises and covenants to pay
and discharge all costs, fees and expenses otherwise incurred in connection with
any default by Trustor hereunder.

     After deducting all costs, fees and expenses of Trustee and this trust,
including the cost of evidence of title in connection with sale, Trustee shall
apply the proceeds of sale in this order: all sums expended under the terms
hereof, not then repaid, with accrued interest thereon at the amount provided
for herein; all other sums then secured hereby; and the remainder, if any, to
the person or persons legally entitled thereto.

7. The Beneficiary or Trustee may charge a fee of $75 for each change in
parties. Additionally, to the extent applicable, each and every covenant and
provision in the fictitious deed of trust heretofore recorded in the official
records of the Siskiyou County recorder, if any, are hereby incorporated herein
by this reference and are meant to be read with this Deed of Trust’s express
terms and conditions. However, the express terms hereof shall govern should any
of said express terms directly conflict with a covenant or other provision
incorporated herein by reference.

8. This Deed of Trust is governed by California law, and binds and inures to the
benefit of the parties hereto, and their heirs, legatees, devisees,
administrators, executors, successors and assigns. The trust created hereby is
expressly irrevocable by Trustor.

9. Upon: receipt of the below notification from Beneficiary that the Note has
been repaid and performed; surrender of the Note and this Deed of Trust to
Trustee for cancellation and retention; and payment of all of Trustee’s fees,
the Trustee shall re-convey, without warranty, the property then held hereunder.
Such reconveyance may be to “the person(s) legally entitled thereto.”

  SIGNATURE OF TRUSTOR        

3

--------------------------------------------------------------------------------


STATE OF CALIFORNIA )   ) ss COUNTY OF ___________________ )

On __________________ ________, 2011, before me, a notary public, personally
appeared  __________________ , an individual, personally known or proved to me
to be the person whose name is subscribed to the above instrument and who
acknowledged that he executed the instrument.

        Notary Public  

TO TRUSTEE:

     The undersigned is the legal owner and holder of the note, and of all other
indebtedness secured by the foregoing Deed of Trust. Said note(, together with
the indebtedness secured by said Deed of Trust, have been fully paid and
satisfied; and you are hereby requested and directed, on payment to you of any
sums due and owing to you under the terms of said Deed of Trust, to cancel said
note and other evidences of indebtedness secured thereby, and said Deed of
Trust, and to re-convey, without warranty, to the person(s) legally entitled
thereto all of the estate now held by you under same.

Dated: ____________________________________

_________________________________________

_________________________________________

Please mail the respective, canceled note, other evidences of indebtedness, and
Deed of Trust to:

  Greg Painter, President   Del Toro Silver Corp.   P.O. Box 37   Genoa, Nevada
89411

DO NOT LOSE OR DESTROY THIS DEED OF TRUST: When paid, this Deed of Trust and the
original promissory note secured by same must be surrendered to the Trustee for
cancellation before reconveyance will be made.

4

--------------------------------------------------------------------------------

Schedule A

Trustor’s Initials: ________

--------------------------------------------------------------------------------